UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6082



LEONARD RICKY KELLY,

                                             Petitioner - Appellant,

          versus

TOM MARTIN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-103-5-HC-H)


Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Leonard Ricky Kelly, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Ricky Kelly seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal; to

the extent that a certificate of appealability is required, we deny

such a certificate. We dismiss the appeal on the reasoning of the
district court. Kelly v. Martin, No. CA-95-103-5-HC-H (E.D.N.C.

Dec. 12, 1995).* We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




      *
        We also deny as moot Kelly's motion entitled "Mandamus
Motion to Compel" which seeks to compel the district court to rule
on a Fed. R. Civ. P. 60(b) motion.

                                2